Citation Nr: 0007352	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-20 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
PTSD prior to February 4, 1999.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 until 
October 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1995 from the Detroit, Michigan Regional 
Office (RO) which denied an increased rating for the service-
connected PTSD.  By rating decision of November 1999, the 10 
percent disability evaluation for PTSD was increased to 30 
percent from February 4, 1999, but a higher evaluation was 
denied in this regard.

This case was remanded by a decision of the Board dated in 
July 1998 and is once again before the signatory Member for 
appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's service-connected psychiatric disorder 
prior to, and from, February 4, 1999, was manifested by 
symptoms which included nightmares, anxiety episodes with 
panic-like experiences, hostility, feelings of despair and 
hopelessness, irritability, restriction of affect and 
estrangement from the world productive of total occupational 
and social impairment rendering him demonstrably unable to 
obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 100 percent 
for PTSD prior to February 4, 1999 have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.130, Diagnostic Code 9411 (1999), 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

1.  The criteria for a current disability evaluation of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (1999), 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted by rating action 
dated in February 1989 for which a 10 percent disability 
evaluation was assigned.  By a decision on August 9, 1991, 
the Board confirmed and continued the 10 percent evaluation.  
The veteran filed a reopened claim for a higher disability 
evaluation for PTSD in August 1994.  

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Although a report of VA psychiatric 
hospitalization two months prior to the February 1999 VA 
examination is not of record, in light of the maximum 
favorable determination contained herein, the veteran is not 
adversely impacted by the failure to Remand the case for 
attainment of such report.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board points out that during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  The veteran's PTSD was initially 
evaluated under 38 C.F.R. § 4.132, Code 9411 (effective prior 
to November 7, 1996).  This code provided for a 30 percent 
rating when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and where psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was "considerably" impaired and 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in "considerable" industrial impairment."  A 70 
percent rating was warranted when the above-mentioned 
impairment was "severe."  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms, bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, also warranted a 100 
percent rating.  Additionally, a 100 percent rating was 
warranted when the appellant was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  A 30 percent rating is now warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
38 C.F.R.§ 4.130, Code 9411 (effective November 7, 1996).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The veteran was provided the amended 
regulations by the RO in evaluating his disability in the 
November 1999 Supplemental Statement of the Case.

Factual background

The veteran's private psychiatrist, E. A. Nol, M.D., provided 
a detailed assessment of the veteran's psychological status 
in July 1994.  It was indicated that throughout his treatment 
of the appellant, there had been displayed recurrent, though 
decreasing nightmares, anxiety episodes with panic-like 
experiences, mild avoidance, preoccupation, insecurity, mild 
suspiciousness, restriction of affect, specifically with 
regard to relationship issues, and estrangement from the 
world in general.  It was noted that the veteran displayed 
considerable irritability, complained about his inability to 
concentrate, and had severe psychological stress with 
reliving traumatic wartime experiences in a book he was 
writing.  It was Dr. Nol's opinion that it was very clear 
after all those years that the veteran displayed impaired 
affect modulation, impulsive behaviors, feelings of 
ineffectiveness, despair or hopelessness, considerable 
hostility and social withdrawal and impaired relationships.  
The examiner also added that after observing the veteran over 
the years, a clear picture had developed of a pre-existing 
personality organization which included some dependency 
traits, patterns of avoidance, suspiciousness and 
somatization, etc.

The veteran provided testimony upon personal hearing on 
appeal in February 1995 attesting to a continuing history of 
anxiety and nervousness after leaving service.  He stated 
that he had lost two jobs on account of such symptoms and had 
had problems on his other jobs as a result of PTSD 
symptomatology.  


The appellant was afforded a VA examination for PTSD purposes 
in May 1995.  He reported that he had flashbacks, was 
estranged from most of his family members and slept poorly.  
He related that his medications included Xanax and Ambien.  
The examiner noted that the veteran was verbose and spoke in 
a reckless fashion. It was reported that he continued to see 
a private psychiatrist.  He was observed to be normally 
oriented.  The examiner referred to a letter dated in May 
1995 from Dr. Nol (which is not of record) indicating that 
the veteran's level of functioning was severely decreased due 
to PTSD.  Following examination, pertinent diagnoses of 
ruleout frontal syndrome, PTSD by history, eccentric and 
alcohol-dependent personality traits, rule out mild organic 
personality traits; rule out mild frontal lobe pathology; 
chronic alcohol use, and extensive combat experience were 
rendered.  A General Assessment of Functioning (GAF) score of 
65 was determined.  

The veteran presented testimony before the undersigned Member 
of the Board sitting at Detroit, Michigan in June 1997.  He 
related that his PTSD was worse and that he had to take 
sleeping pills and tranquilizers to alleviate his symptoms.  
He stated that he always felt "edgy," nervous and tense and 
had drunk a lot of alcohol over the years in an attempt at 
self medication.  He said that it was painful to remember 
being in combat and that he avoided anything that reminded 
him of the war.  The appellant indicated that he had written 
a book detailing his wartime experiences, but said that he 
became tearful and emotional when reading his own 
recollections.  He related that he had recurrent nightmares 
of being lost, didn't like to be around people and quickly 
became irritated with others.  A copy of the veteran's book, 
Winning Wars Without Heroes is of record.  

Dr. Nol, wrote in October 1998 that the veteran's "innate 
strength and forbearance...in spite of disabling 
symptomatology" had allowed him to function as well as he 
had the past 50 years.  

Pursuant to Board remand of July 1998, the veteran was 
afforded a VA examination in February 1999.  The appellant 
related that he had sought treatment from Dr. Nol for many 
years and had been prescribed Ativan and Darvocet from him.  
He indicated that he had last been admitted to a psychiatric 
unit approximately two months before for seven days.  The 
veteran said that he was retired and spent his days keeping 
himself busy on his computer as well as writing books.  He 
indicated that he had a solitary lifestyle and preferred to 
be alone.  He stated that he did not like to be bothered and 
liked to listen to music.

The appellant related that he did not like to recall his 
wartime experiences because he became distressed by those 
memories.  It was reported that he experienced one or two 
dreams after his discharge from service, but had not 
remembered any since that time, and said if he did have one 
he would shoot himself.  He said that he did have occasional 
dreams of being lost in the mountains, but felt that his mind 
had switched off his memories of war.  He indicated that he 
avoided any thoughts or feelings related to his wartime 
experience.  It was noted that he was withdrawn and estranged 
from people around him, and had difficulty sleeping.  The 
veteran was reported to have stated that his memory was 
failing and that his concentration was not as good as it used 
to be, which he attributed to old age.  He said that he 
startled easily by thunder or a car backfiring.  

Upon mental status examination, the appellant was described 
as guarded and was defensive at times during the interview.  
He avoided eye contact and tended to look up at the ceiling.  
His speech was coherent and to the point.  His dress was 
appropriate.  It was noted that he was funny at times and 
appeared to enjoy his own humor.  His affect was broad and 
his mood was euthymic.  It was reported that thought 
processes were mostly goal directed.  It was noted that he 
did not appear to have any delusional material and did not 
report or admit to any auditory or visual hallucinations.  He 
was alert and oriented, and registration was good.  
Concentration was observed to be limited and he had 
difficulty remembering the name of the current president.  
Abstraction ability was tested and was shown to be somewhat 
lacking.  The examiner noted that the appellant's responses 
were odd and unusual at times, giving an impression of a 
somewhat odd and eccentric individual with schizoid 
personality features.  It was noted that psychological 
testing was performed on the same date with results fully 
consistent with the diagnosis of PTSD.  Following 
examination, diagnoses of PTSD and early dementia were 
rendered on Axis I.  An Axis II diagnosis of personality 
disorder, possibly of a schizoid type was provided.  A GAF 
score of 55 based on moderately severe psychological symptoms 
and moderately severe difficulty with social functioning in 
view of social withdrawal was noted.  

Analysis

1. Entitlement to an evaluation in excess of 10 percent for 
PTSD,
 prior to February 4, 1999.

The Board observes that prior to the VA examination of 
February 4, 1999, the veteran's private psychiatrist referred 
to a host of symptoms which indicated that the veteran was 
beset by problems which included nightmares, anxiety episodes 
with panic-like experiences, and estrangement from the world 
in general.  It was found that there was severe psychological 
stress with reliving of traumatic wartime experiences in a 
book he was writing.  Although it was felt that features of a 
personality disorder were present, it was found that the 
clinical picture provided evidence that the veteran's combat 
experiences had clearly had a detrimental influence on his 
future personality development, emotional maturation process, 
interpersonal relating potential, employability and overall 
economic functioning.  On VA examination in May 1995, the 
examiner referred to a report in his possession from Dr. Nol 
in which a severely decreased level of functioning largely 
due to PTSD was noted.  It was also indicated the veteran was 
estranged from most of his family, and had reckless speech.  
He was on psychiatric medication, and was receiving 
psychiatric therapy.  While a GAF score of 65, indicative of 
mild symptoms, was assigned, this is outweighed by the 
repeated objective clinical findings.  In view of such 
evidence, the Board concludes that evidence of total social 
and industrial impairment is clearly indicated prior to 
February 1999 under the old rating criteria.  In resolving 
all doubt in favor of the appellant, the Board finds that a 
100 percent disability evaluation was warranted from the date 
of the claim for an increased rating received in August 1994.  


2.  Post February 4, 1999

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by complaints of sleep disturbance, 
irritation, anxiety and depression, and preoccupation with 
his wartime experiences.  It has been found that his PTSD 
symptomatology is chronic in nature.  The appellant has 
reported a great deal of social withdrawal, and it is shown 
that his symptoms have necessitated both medication and 
mental health therapy.  Upon VA examination in February 1999, 
psychological testing revealed PTSD characterized by marked 
depression, social isolation, sleep disturbance, anxiety and 
obsessive ruminations.  It was noted that there was a 
longstanding pattern of poor adjustment with little 
likelihood of significant change.  Upon psychiatric 
evaluation, it was reported that he was detached and 
withdrawn from his surroundings, had poor concentration and a 
restricted range of affect as well as other symptoms which 
the examiner determined to be moderately severe  
psychological manifestations of PTSD.  Moreover, he had 
required psychiatric hospitalization two months prior for 
seven days.

After a careful review of the evidence, the Board finds that 
the current extent of the veteran's chronic psychiatric 
symptomatology in its totality also more nearly approximates 
the criteria for a 100 percent evaluation under the old and 
new criteria.


ORDER

An evaluation of 100 percent for PTSD prior to February 4, 
1999 is granted subject to controlling regulations governing 
the payment of monetary awards.  



An increased rating for PTSD is granted subject to 
controlling regulations governing the payment of monetary 
awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

